April 14, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    EMMA E. DU BOIS, INDIVIDUALLY AND IN HER CAPACITY AS
    REPRESENTATIVE OF THE ESTATE OF DORA MILLER DU BOIS,
                       DECEASED, Appellant

NO. 14-15-01032-CV                          V.

    MUHAMMAD IRFAN, M.D., AND ABBAS LOKHANDWALA, M.D.,
                          Appellees

                     ________________________________

      Today the Court heard appellees’ motion to dismiss the appeal from the
order signed by the court below on November 16, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Emma E. Du Bois.


      We further order this decision certified below for observance.